

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 


 
CONSENT TO AMENDMENT AND WAIVER
 
This CONSENT TO AMENDMENT AND WAIVER (this “Consent”), dated as of April 9, 2007
(the “Effective Date”), is entered into among EMCORE Corporation, a New Jersey
corporation (the “Company”), and the beneficial owner party hereto (the
“Consenting Holder”). Capitalized terms used but not defined herein have the
meanings assigned to them in the Indenture, dated as of November 16, 2005 (the
“Indenture”), between the Company and Deutsche Bank Trust Company Americas, as
trustee (the “Trustee”).
 
RECITALS
 
WHEREAS, the Company announced on November 6, 2006 that its board of directors
established a special committee (the “Special Committee”) to conduct an internal
investigation relating to the Company’s historical stock option grant procedures
and that the Company has informed the Securities and Exchange Commission (the
“SEC”) of the Special Committee’s investigation;
 
WHEREAS, on December 15, 2006, the Company filed a Form 12b-25 with the SEC
stating that the Company is (i) continuing to review the findings of the Special
Committee as well as the accounting guidance regarding stock option granting
practices recently published by the SEC to determine, among other things, for
which specific prior periods a restatement of its historical financial
statements may be required and (ii) unable to file its Form 10-K for the fiscal
year ended September 30, 2006 (the “Form 10-K”) within the time period
prescribed by the SEC;
 
WHEREAS, on January 30, 2007, the Company received a letter purporting to
constitute a notice of default from Cede & Co., the nominee of The Depository
Trust Company (“DTC”) and the Holder of record of entire principal amount of the
then outstanding 5% Convertible Senior Subordinated Notes due 2011 (the “Notes”)
issued pursuant to the Indenture (the “Notice”);
 
WHEREAS, on February 12, 2007, the Company filed a Form 12b-25 with the SEC
stating that the Company would not be able to timely file its Quarterly Report
on Form 10-Q for the quarter ended December 31, 2006 (the “Form 10-Q”);
 
WHEREAS, under Sections 8.01 and 8.02 of the Indenture, if the Company does not
cure the purported default within sixty (60) calendar days following notice of
default, an Event of Default would occur under the Indenture and the Trustee or
the Holders of at least 25% of the outstanding principal amount of the Notes
could accelerate the maturity of the Notes causing the outstanding principal
amount of the Notes and accrued and unpaid interest thereon to become
immediately due and payable;
 
WHEREAS, Section 11.02 of the Indenture permits the Company and the Trustee to
amend or supplement the Indenture with the consent of the Holders of at least a
majority in principal amount of the Notes then outstanding and Sections 8.04 and
11.02 of the Indenture permit the Holders of at least a majority in principal
amount of the Notes to waive compliance by the Company with any provision of the
Indenture and the Notes;
 
WHEREAS, the Company and the Consenting Holder desire to amend the Indenture and
the Notes in the form of the First Supplemental Indenture between the Company
and the Trustee, a copy of which is attached hereto as Exhibit A (the
“Supplemental Indenture”); and
 
WHEREAS, the Indenture, dated as of February 24, 2004 (the “2004 Indenture”),
between the Company and Deutsche Bank Trust Company Americas, as trustee, has
been amended by consent of a majority of the beneficial owners to permit the
Company to hold, purchase or exchange notes issued pursuant to the 2004
Indenture (the “2004 Notes”) without the requirement to surrender such 2004
Notes to the Trustee under the 2004 Indenture for cancellation, and the Company
is providing the Consenting Holder the right under this Consent to exchange
certain Notes with the Company for 2004 Notes that may be held or purchased by
the Company.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
AGREEMENT
 
Section 1.  Waiver. Pursuant to Sections 8.04 and 11.02 of the Indenture and
subject to the provisions set forth in Section 11 of the Supplemental Indenture
upon effectiveness of the Supplemental Indenture, the Consenting Holder hereby
waives (the “Waiver”) any and all Defaults or Events of Default relating to any
failure of the Company to observe or perform any covenant or agreement contained
in the Notes or the Indenture as a result of the Company’s failure to file with
the SEC, or with the Trustee, the Form 10-K, the Form 10-Q and/or any other
reports that the Company fails to file in a timely manner (collectively, the
“Asserted Reports Defaults”) for reasons in whole or in part directly or
indirectly attributable to or arising out of the Company’s review of its
historical stock option grants as initially reported in a Current Report on Form
8-K filed with the SEC on November 6, 2006. Any Defaults or Events of Default
that have occurred with respect to Section 6.03 of the Indenture shall be deemed
to have been cured for all purposes and the Notices are hereby withdrawn.
 
Section 2.  Supplemental Indenture. Pursuant to Section 11.02 of the Indenture,
the Consenting Holder hereby consents to the execution and delivery by the
Company and the Trustee of the Supplemental Indenture in substantially the form
attached hereto as Exhibit A and to the amendments to the Indenture and the
Notes set forth therein (the “Amendments”).
 
Section 3.  Rescission and Agreement to Rescind. In the event that Holders or
beneficial owners of the Notes (other than the Consenting Holder) holding at
least 25% in aggregate principal amount of the outstanding Notes deliver or the
Trustee delivers a notice of acceleration to the Company relating to any
Asserted Reports Defaults and/or declares all of the Notes to be due and payable
(the “Acceleration”), the Consenting Holder hereby agrees to provide, within
three business days after the Company notifies the Consenting Holder that
Holders or beneficial owners of the Notes have given such Acceleration, written
notice to the Trustee that the Consenting Holder rescinds such notice and/or the
Acceleration, as applicable, in accordance with Section 8.02 of the Indenture.
 
Section 4.  Transfer. The Consenting Holder may transfer its Notes (together
with its rights hereunder) to any Person, subject to the ability of such Person
to make the representations and warranties set forth in Section 6 of this
Consent and subject to each such Person executing a counterpart to this Consent
and delivering such counterpart to the Trustee and the Company prior to the
transfer. Any transfer in violation of this Section 4 shall be null and void.
The provisions of this Section 4 will terminate on the Purchase Expiration Date
(as defined in Section 5 hereof). The parties agree that the Trustee shall have
no responsibility whatsoever with respect to any transfers in accordance with
this Section 4.
 
Section 5.  Purchase and Exchange of Notes.
 
(a)  Purchase of Notes. At any time prior to the fifth Business Day following
the Effective Date (the “Purchase Expiration Date”), the Company may purchase an
aggregate of 12% of the outstanding principal amount of Notes held by each of
the Consenting Holders, upon notice to the Consenting Holders setting forth the
purchase date (not later than the Purchase Expiration Date), at a purchase price
equal to $1,000 per $1,000 principal amount of the Notes purchased plus accrued
and unpaid interest, if any, to but excluding the date of purchase. On the
purchase date, the Company shall notify the Trustee as to which Notes the
Company intends to repurchase and shall transmit by wire transfer to the Paying
Agent (as defined in the Indenture) an aggregate amount of money sufficient to
pay the purchase price of and accrued interest on the Notes to be purchased from
the Consenting Holders. Each Consenting Holder shall cause the broker or
custodian holding the Consenting Holder’s beneficial interest in the Notes to be
purchased from the Consenting Holder to submit an instruction through DTC’s DWAC
system to the Paying Agent to withdraw the amount of Notes to be purchased from
the Consenting Holder. Upon the Paying Agent’s receipt of such instructions, the
Company shall cause the Paying Agent to deliver to the account number set forth
next to each Consenting Holder’s name on Schedule I hereto payment in the amount
set forth next to each Consenting Holder’s name on Schedule I hereto. On and
after the purchase date, interest shall cease to accrue on the Notes purchased
by the Company on the purchase date.
 
(b)  Agreement Regarding Purchase. The Company agrees that it will not exercise
its right to purchase any Notes under this Section 5 unless it is also
exercising its right to purchase a pro rata amount of the 2004 Notes pursuant to
Section 5 of that certain Consent to Amendment and Waiver entered into by the
Company and certain holders of the 2004 Notes (the “2004 Indenture Consent”).
 
(c)   Exchange of Notes. The Company hereby agrees to exchange all 2004 Notes
that the Company purchases pursuant to the 2004 Indenture Consent for a like
principal amount of Notes held by the Consenting Holder. Such exchange shall
occur promptly after a purchase of 2004 Notes pursuant to the 2004 Indenture
Consent, but in no event later than April 30, 2007.
 
(d)  Investment Representations. The Consenting Holder understands that the 2004
Indenture Notes delivered to it in exchange for the Notes (the “Exchange Notes”)
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”). The Consenting Holder also understands that (x) if the
exchange and delivery of the Exchange Notes for certain of the Notes involves an
offer and sale of the Exchange Notes to the Consenting Holder and (y) if such
offer and sale is not exempt from registration under the Securities Act by
reason of Section 3(a)(9) thereof (it being understood that the Company makes no
representation or warranty as to the legal matters referred to in the
immediately preceeding clauses (x) and (y)), the Exchange Notes being delivered
to it in exchange for certain of the Notes pursuant to an exemption from
registration contained in the Securities Act based in part upon the Consenting
Holder’s representations contained in this Consent. The Consenting Holder,
hereby represents and warrants as follows:
 
(i)  Consenting Holder Bears Economic Risk. The Consenting Holder has
substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the ability to protect its own investment interests. The Consenting Holder
understands that it must bear the economic risk of investment in the Exchange
Notes indefinitely unless the Exchange Notes are registered pursuant to the
Securities Act, or an exemption from registration is available. The Consenting
Holder understands that the Company has no obligation to register the Exchange
Notes under the Securities Act.
 
(ii)  Acquisition for Own Account.  The Consenting Holder is acquiring the
Exchange Notes for its own account and not with a view towards their
distribution.
 
(iii)  Qualified Institutional Buyer.  The Consenting Holder is a qualified
institutional buyer as defined in Rule 144A under the Securities Act.
 
(iv)  Company Information. The Consenting Holder has had an opportunity to
discuss the Company’s business, management and financial affairs with officers
and management of the Company and has had the opportunity to review the
Company’s operations and facilities. The Consenting Holder has also had the
opportunity to ask questions of, and receive answers from, the Company and its
management regarding the terms and conditions of an investment in the Exchange
Notes.
 
(v)  Rule 144.  The Consenting Holder acknowledges and agrees that the Exchange
Notes are “restricted securities” as defined in Rule 144 promulgated under the
Securities Act (“Rule 144”) as in effect from time to time and must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. The Consenting Holder has been
advised or is aware of the provisions of Rule 144, which permits limited resale
of securities that are “restricted securities” (as defined in Rule 144) subject
to the satisfaction of certain conditions specified in Rule 144.
 
(vi)  Transfer Restrictions. The Consenting Holder understands that the Exchange
Notes shall be subject to restrictions on transfer under the Securities Act and,
subject to Section 5(e), will bear a restrictive legend as to such restrictions
and will be subject to stop-transfer restrictions.
 
(e)   Opinion of Counsel. Upon request by the Company, the Consenting Holder
shall deliver to the Company, prior to any exchange of Notes pursuant to the
provisions hereof, an opinion of counsel to the Consenting Holder, that such
exchange would be exempt from registration under Section 4(2) of the Securities
Act or that such exchange otherwise does not require registration of the
Exchange Notes under the Securities Act.
 
(f)  Rule 144. The Consenting Holder acknowledges that pursuant to Rule 144,
current interpretations thereof by the Securities and Exchange Commission (the
“SEC”) and “no-action” letters from the staff of the SEC, the Consenting Holder
will be entitled to relate back (i.e., “tack”) the holding period of the
Exchange Notes and the shares of common stock issuable upon conversion thereof
(the “Conversion Shares”) to the Consenting Holder’s holding period of the Notes
and, so long as (x) the aggregate period during which the Notes and the Exchange
Notes and the Conversion Shares are held is at least two years and (y) at the
time of determination the Consenting Holder is not and has not for the preceding
three months been an “affiliate” (as such term is defined in Rule 144) of the
Company, the Exchange Notes and the Conversion Shares may be sold pursuant to
Rule 144(k) (the “Rule 144 Interpretation”). The Company shall not, directly or
indirectly, dispute or otherwise interfere with any claim by the Consenting
Holder that the holding period of the Exchange Notes and the Conversion Shares
for purposes of Rule 144 tacks to the holding period of the Notes; provided,
however, that nothing contained in this Section 5(e) shall obligate the Company
or its legal counsel to take a position that is inconsistent with the provisions
of applicable law or regulations and the administrative and judicial
interpretations thereof in effect from time to time after the date hereof that
alter the Rule 144 Interpretation (collectively, “Applicable Law”). The Company
and the Consenting Holder agree and acknowledge that the foregoing covenants
shall in no way (A) limit the transfer restrictions to which the Exchange Notes
and any Conversion Shares are subject as set forth in Section 5(d)(vi); or (B)
require the Company to take any action to authorize the transfer of any Exchange
Notes or Conversion Shares if the Consenting Holder has not demonstrated to the
Company’s reasonable satisfaction that the Exchange Notes or Conversion Shares
have been acquired for the Consenting Holder’s own account and not with a view
towards their distribution. Upon receipt of a legal opinion of the Consenting
Holder’s legal counsel, which opinion is in form and scope reasonably acceptable
to the Company, to the effect that particular Exchange Notes or Conversion
Shares may be sold or transferred without registration under the Securities Act,
the Company shall (x) act expeditiously to permit and to facilitate the transfer
of such Exchange Securities and Conversion Shares and (y) issue new Exchange
Notes or Conversion Shares without restrictive legend if the same is covered in
the scope of such legal opinion, which Exchange Notes shall, to the extent
permitted by The Depositary Trust Company and the CUSIP Service Bureau, have the
same CUSIP as the other 2004 Notes at the time outstanding that are not Exchange
Notes.
 
Section 6.  Representations and Warranties of the Consenting Holder. The
Consenting Holder hereby represents and warrants to the Company as follows:
 
(a) The Consenting Holder is the beneficial owner of the principal amount of
Notes indicated below its name on the signature page hereto, has the power and
authority to vote such Notes, has full power and authority to execute and
deliver this Consent and to perform its obligations hereunder and owns the Notes
through the DTC Participant or Custodian set forth in Schedule I hereto.


(b) The Consenting Holder has such knowledge and experience in financial and
business matters that the Consenting Holder is capable of protecting its own
interests in connection with the grant of the rights set forth herein and
evaluating the merits and risks related thereto.


(c) The Consenting Holder and the Consenting Holder’s advisors have such
knowledge and experience in financial, tax and business matters so as to enable
the Consenting Holder to utilize the information made available to the
Consenting Holder to evaluate the merits and risks of transaction contemplated
by this Consent and to make an informed investment decision with respect
thereto.


(d) The Consenting Holder has its own tax advisors and has not relied upon the
Company and/or its representatives for tax advice in connection with the
transactions contemplated by this Consent.


(e) The Consenting Holder acknowledges that the Amendments, including, without
limitation, the amendment to Section 3.07(a) of the Indenture contained in the
Supplemental Indenture, provide additional rights or benefits to the Holders of
the Notes and that such Amendment does not adversely affect the legal rights
under the Indenture of the Consenting Holder.


Section 7.  Representation and Warranty of the Company. The Company hereby
represents and warrants to the Consenting Holders that it has full power and
authority to execute and deliver this Consent and to perform its obligations
hereunder.
 
Section 8.  Tax Consequences. The Consenting Holder acknowledges that the
Amendments and Waiver may constitute a taxable event with respect to the Notes
and that the Consenting Holder has consulted its tax advisors regarding the risk
that adoption of the Amendments and Waiver constitutes a significant
modification for U.S. federal income tax purposes, the tax consequences to them
if the Amendments and Waiver are so treated, the characterization of the Notes
and any new notes (if the Amendments and Waiver constitute a significant
modification) as securities for tax purposes, and the tax consequences of
continuing to hold Notes after the adoption of the Amendments and Waiver
(including the specific consequences in the event of a subsequent redemption of
the Notes). The Consenting Holder further acknowledges that, to ensure
compliance with requirements imposed by the Internal Revenue Service, that any
U.S. federal income tax advice contained in this communication (including
attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.
 
Section 9.  Miscellaneous.
 
(a)  Severability. In case any provision of this Consent shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(b)  Counterpart Originals. The parties may sign any number of counterparts of
this Consent and on separate counterparts. Each signed counterpart shall be an
original, but all of them together represent the same agreement.
 
(c)  Headings. The Headings of the Sections of this Consent have been inserted
for convenience of reference only, are not to be considered part of this Consent
and shall in no way modify or restrict any of the terms or provisions hereof.
 
(d)  Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS CONSENT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.
 
(e)  Amendment. This Consent may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.
 
(f)  Notices. All notices provided for or permitted hereunder shall be made in
writing by hand-delivery, facsimile or air courier guaranteeing overnight
delivery to the other party at the following addresses (or at such other address
as shall be given in writing by any party to the others):
 
If to the Company:


EMCORE Corporation
1600 Eubank Blvd. SE
Albuquerque, NM 87123
Attention: Chief Financial Officer
Facsimile No.: (505) 323-3402


with a copy to:


Jones Day
51 Louisiana Avenue N.W.
Washington, DC 20001
Attention: John E. Welch, Esq.
Facsimile No.: (202) 626-1700


If to the Consenting Holder, at the addresses shown below its name on the
signature page attached to this Consent, or to such other address as has been
designated by notice in writing by such party to the others in accordance with
the provisions of this Section 9(f).
 
All such notices shall be deemed to have been duly given (i) when delivered by
hand, if personally delivered, (ii) when confirmation of receipt is delivered by
facsimile transmission or (iii) on the next business day, if timely delivered to
an air courier guaranteeing overnight delivery. For purposes of this Consent,
“business day” shall mean any day other than a Saturday, Sunday or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.
 



IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 


EMCORE CORPORATION




By: /s/ Reuben Richards Jr.  
Name: Reuben Richards Jr.
Title: Chief Executive Officer

Signature Page to Consent to Amendment and Waiver
 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 
CONSENTING HOLDER:


ALEXANDRA GLOBAL MASTER FUND LTD.


By: ALEXANDRA INVESTMENT MANAGEMENT, LLC, as Investment Manager




By: /s/ Mikail Filimonov  
Name: Mikhail Filimonov
Title: Chairman & CEO


Holder of $16,580,460 principal amount of the Notes


Address:
c/o Alexandra Investment Management, LLC
767 Third Avenue
39th Floor
New York, New York 10017
Facsimile No.: 211-301-1810

 
 

--------------------------------------------------------------------------------

 


